       Case 1:18-cv-04921-PGG-KHP Document 100 Filed 02/08/19 Page 1 of 1




                                                                                                    Adam S. Heder
                                                                                              Direct: 503.596.2920
                                                                                           adamh@hbclawyers.com
                                                                                      Admitted in Oregon and California




                                                     February 7, 2019                                   02/08/2019



VIA CM/ECF

The Honorable Magistrate Judge Katharine H. Parker
United States District Court, Southern District of New York
500 Pearl Street, Room 750
New York, NY 10007

          Re:       Sparrow Fund Management, LP v. MiMedx Group, Inc. et al.
                    No. 1:18‐cv‐04921‐PGG‐KHP

Dear Judge Parker:

         The case management conference is scheduled for February 28, 2019 at 11:30 a.m. Plaintiff
requests confirmation that the Court still wants to hold that conference in light of the fact that all parties
filed objections to the Report and Recommendation and are awaiting Judge Gardephe’s ruling.

                                                          Very truly yours,

                                                          HARRIS BERNE CHRISTENSEN LLP


                                                          Adam S. Heder
                                                          Admitted Pro Hac Vice

ASH:svt
cc: All Counsel of Record (via ECF)               The initial case management conference in this
                                                  proceeding will go forward on February 28, 2019 at
                                                  11:30 am in Courtroom 17D, 500 Pearl Street, New
                                                  York, NY 10007 as scheduled. (Doc. No. 88.)




Main Office                    Salem Office
15350 SW Sequoia Parkway       625 Hawthorne Avenue SE   T 503.968.1475       02/08/2019
Suite 250                      Suite 100                 F 503.968.2003
Portland, OR 97224             Salem, OR 97301           W hbclawyers.com
